Citation Nr: 1819840	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  10-24 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1960 to February 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for residuals of a brain concussion.  

The Veteran testified before the undersigned Veterans Law Judge in an October 2016 video conference hearing.  At the hearing, the Veteran raised a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This issue was previously before the Board in February 2017 and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In a letter dated March 6, 2017, the RO asked the Veteran to complete and return an enclosed Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  More than a year has lapsed since the request, and neither the Veteran nor his representative has submitted the requested information.


CONCLUSION OF LAW

By failing to submit requesting information needed to properly adjudicate his claim for entitlement to TDIU, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (2012); 38 C.F.R. § 3.158(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities prevent him from working.  See October 2016 Board hearing transcript, pp. 1, 12; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A Veteran who is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  See Todd v. McDonald, 27 Vet. App. 79 (2014); see also Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the veteran's level of education, special training, and previous work experience, but not his or her age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Additionally, consideration may be given to the frequency and duration of periods of incapacity or time lost from work due to disability, the Veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See Hatlestad, 1 Vet. App. 164   (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  For purposes of determining whether a claimant is entitled to a TDIU, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Id.  Consideration shall be giving in all claims to the nature of the employment and the reason for termination.  Id. 

Service connection is in effect for posttraumatic stress disorder with an evaluation of 30 percent, residuals of a brain concussion with an evaluation of 30 percent, residuals of a compression fracture L-1 with an evaluation of 20 percent, residuals of a chip fracture of the right ankle with an evaluation of 20 percent, a scar on the forehead and right eyebrow with an evaluation of 10 percent, and residuals of a left hip fracture and hearing loss with noncompensable evaluations.  Therefore, the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) have been met.  

In a letter dated March 6, 2017, the RO asked the Veteran to complete and return an enclosed Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940.  More than a year has lapsed since the request, and as his representative acknowledged in March 2018 written argument, the Veteran has not submitted the requested information.  Accordingly, the Board is presented with a less-than-complete evidentiary picture, made so by the Veteran's failure to cooperate.  In such circumstances, proper adjudication on the merits is not possible.  The governing regulation in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  Notably, the Court has held that even if an appellate is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012).

Hence, the Board has no recourse but to conclude that because of his failure to cooperate, the Veteran has abandoned his claim for entitlement to TDIU.  As such, the Board finds that the appeal must be denied. 


ORDER

Entitlement to TDIU is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


